Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered October 4, 2013. The judgment granted in part the motion of defendant for summary judgment, dismissed the complaint, determined defendant to be the fee-title owner of disputed real property and denied the cross motion of plaintiff for summary judgment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Scudder, PJ., Centra, Carni and Sconiers, JJ.